DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10 and 16-20, drawn to a reusable data collection unit detachably connected to a medical dispensing device having cavities to enclose respective items for storage therein and subsequent removal, the data collection unit comprising: a base housing; a plural sensors provided on the base housing to detect presence and absence of the items; a memory device; and a processor provided in the base and configured to analyze the sensor data and determine a time stamp of removal of the items from respective ones of the cavities.
Group II, claim(s) 11-15, drawn to a dispenser enclosing respective comprising: a first surface separated from a second surface by a wall that defines an outer perimeter of the dispenser; and a plurality of cavities, each cavity extending from the first surface .
During a telephone conversation with Stacey Longanecker (Reg. No. 33,952) on February 11, 2022 a provisional election was made wihtout traverse to prosecute the invention of I, claims 1-10 and 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 24, 2020 and December 17, 2021 were being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 recites the limitation "the bottom" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Note: It looks like claim 9 is depended on claim 7 instead of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartlaub et al. (US 20160210439).
As per claim 1, Hartlaub et al. disclose a reusable data collection unit in a form of a dispensing unit (10, figure 1) detachably connected to a dispenser in a form of a portable medication dispensing unit (14, paragraph 0030), the dispenser having cavities (drawers 32, paragraph 0038) configured to enclose respective items for storage therein and subsequent removal, the data collection unit comprising:
a base housing (12) detachably connected to the dispenser (14, paragraph 00361
a plural sensors (optical sensor, pressure sensor or contact sensor provided on the base housing and configured to detect presence and absence (determining 
a memory device in a form of a data storage (27) configured to store the sensor data (paragraph 0034); and
a processor in a form of a controller (26) provided in the base and configured to analyze the sensor data and determine a time stamp (time and day) of removal of the items from respective ones of the cavities (paragraph 0034).
As per claim 2, Hartlaub et al. disclose the processor being configured to analyze the sensor data and determine a dataset comprising at least one of a date and a time of removal of the items from respective ones of the cavities (paragraph 0034).
As per claim 3, Hartlaub et al. disclose the processor is configured to analyze the sensor data and determine a dataset comprising at least one of a date and a time of return (tracking and inventory) of the items to respective ones of the cavities (paragraphs 0011, 0018 and 0034). 
As per claim 4, Hartlaub et al. disclose the dispenser being a pen needle magazine dispenser and the items are pen needle assemblies (medical items, paragraphs 0038-0038).
As per claim 5, Hartlaub et al. disclose the cavities are arranged in a designated pattern in the dispenser, and the sensors are arranged in the base housing in a similar pattern to align the sensors with the cavities when the dispenser is connected to the base housing (figure 1).

As per claim 10, Hartlaub et al. disclose the sensor data being transmitted from the reusable data collection unit to a remote device (inventory module (114) and patient information module (116)) using a wireless link (remote computer network (110), figure 2).
As per claims 16-19, refer to claims 1-6 above.
 
Allowable Subject Matter
Claims 7-8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
February 11, 2022